Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Heaton (US 2004/0252356).
Regarding independent claim 31, Heaton discloses A scanning module for a resonant light scanner (abstr – scanning mirror; Figs. 1-3 show the device from different angles, see para. 11-13), which comprises (i.e., open language for the claim, MPEP 2111.03): a mirror with a mirror surface (Abstr, para. 21 – mirror attached to platform 104) and with a back side opposite the mirror surface (i.e., lower portion of platform 104), and at least one resilient support element which extends away from the back side (112, 114 – piezoelectric elements, also “benders,” see also, para. 14) and which is produced by means of micro-electro mechanical system (MEMS) techniques (para. 21 – micromachining techniques).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 11, 13, 15, 17, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton (US 2004/0252356).
Regarding independent claims 1 and 20, Heaton discloses A scanning module for a light scanner (abstr – scanning mirror; Figs. 1-3 show the device from different angles, see para. 11-13), which comprises (i.e., open language for the claim, MPEP 2111.03): a base (102 - support), an interface element which is configured to secure a mirror surface (Abstr, para. 21 – mirror attached to platform 104), and at least one support element (112, 114 – piezoelectric elements, also “benders,” see also, para. 14), which is configured to be resilient (Figs. 2A, B; 112,  114 are benders), and extends between the base (102 - support) and the interface element (104 – platform with mirror attached), wherein the base, the interface element and the at least one support element are integrally formed (Figs. 1-3: i.e., the elements are attached together; 	Concerning use of the term “integral,” it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Thus, the elements of base, interface, and support, together with spacers 116, 118, listed above meet the broad limitations of “integral” since they are fastened together or connected.)
Heaton does not explicitly disclose the at least one support has an extension perpendicular to the mirror surface which is no less than 0.7 mm.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions are met here as a piezoelectric and moving scanner for a television are of the general scale claimed.  There is no evidence on the record of the criticality of the size, and obtaining the optimum size for the purpose, strength, and image quality are within the level of an ordinarily skilled artisan.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to scale the device of Heaton to the no less than 0.7 mm for the support(s) so as to size of the device to be used within, for strength purposes, or image quality.
Further regarding claim 20, at least one actuator which is configured to excite a torsion mode of the at least one support element or a transverse mode of the at least one support element (benders 112, 114 are piezoelectric elements, see also para. 14), wherein the at least one actuator is configured to excite the torsion mode by tilting of the base (Figs. 2A, B – note that the signal sources 220, 222 originate tilting at the base), and wherein the at least one actuator is attached on an edge region of the base (Figs. 1-3 – note edge/side attachment of benders 112, 114 to support 102. 
Regarding claim 2-4, 15, the combination further discloses [claim 2] the at least one support element is configured to be rod-shaped along a longitudinal axis which has a component perpendicular to the mirror surface (i.e., benders are depicted as long and thin),  [claim 4, 15] wherein the at least one support element comprises at least two support elements (two benders 112, 114); 
The combination does not explicitly disclose [claim 2] wherein the length of the at least one support element is no less than 2 mm; [claim 3] a longitudinal axis of the at least one support element encloses an angle with a surface normal of the mirror surface, which is in the range of -60.degree.  to +60.degree; [claim 4] wherein longitudinal axes of the at least two support elements pairwise in each case enclose angles with one another which are no greater than 45.degree., wherein the at least two support elements are arranged in a plane; [claim 15] wherein a distance between two adjacent support elements of the at least two support elements is in the range of 2%-50% of the length of at least one of the at least two support elements.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Here, scaling and angling to find optimized size and position for imaging is within the ability of an ordinarily skilled artisan. In In re Aller, 105 USPQ 233 (CCPA 1955) at 237, where the court quotes the Board of Appeals it is noted that failure to perform the experiments for commercial exploitation would “show a want of the expected skill of the engineer.” Presently, no evidence of criticality of these values is found in the record. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to scale the device of Heaton so as to size of the device to be used within, for strength purposes, or image quality.
Regarding claim 10, the combination further discloses the base comprises a central region and an edge region, wherein the at least one support element extends away from the central region (Figs. 1B-3 – note side where benders attach), and wherein the edge region has a form-induced resilience which is greater than the form-induced resilience of the central region (Figs. 2 – note that the base does not flex with benders, thus it has less resilience). 
Regarding claim 11, the combination further discloses the edge region has a recess (i.e., note step shape in support 102). 
 	Regarding claim 13, the combination further discloses the mirror surface which is connected to the interface element and which is not integrally formed therewith (note that the reflector is not attached in the Figs.), a mirror with the mirror surface and a back side opposite the mirror surface (i.e., it is 3-dimensional), wherein the interface element is attached to the back side of the mirror, and wherein the at least one support element extends away from a back side of the mirror, which is opposite the mirror surface (Figs. 1B-3 – note relational positioning).
Regarding claim 17, the combination further discloses at least one support element comprises n support elements, wherein n is greater than or equal to two, and wherein the n support elements are arranged with n-fold rotational symmetry (i.e., there are two benders, and at least 2-directions of symmetry: top-down (Z-direction) as depicted in Fig. 1A, and rest-state in Fig. 1B shows parallel and thus symmetric about the X-axis). 
 	Regarding claim 23, the combination further discloses the at least one actuator comprises a first piezo bending actuator and a second piezo bending actuator, and wherein the base extends between the first bending piezo actuator and the second bending piezo actuator (112, 114 – piezoelectric elements, also “benders,” see also, para. 14).  
 
Claims 34, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskaran (US 2010/0090565) in view of Heaton. 
Regarding independent claim 24, Bhaskaran discloses A method which comprises (i.e., open language for the claim, MPEP 2111.03): defining an etching mask by means of lithography on a wafer (para. 35 - fabricating micro-electro-mechanical devices, lithography masks are arranged parallel to the main surface…substrate 20), etching the wafer by means of the etching mask (para. 35 – lithography mask) in order to obtain at least one etched structure (para. 35 - fabricating micro-electro-mechanical devices); forms a scanning module (Figs. 1-2: 10 - micro-electro-mechanical device (also known as a MEMS); scanning via motion).
 Bhaskaran does not explicitly discloses securing a mirror with mirror surface on at least one interface element of the scanning module. Bhaskaran and Heaton are related as MEMS devices.
Heaton teaches attaching a reflector to the platform 104 for scanning a beam to produce an image in a television (Abstr, para. 21 – mirror attached to platform 104). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention use the teachings of Heaton and add a mirror to the MEMS device of Bhaskaran so as to make it useful for optical purposes such as television imaging.  Further, the two elements remain as they respectively are for the predictable result that the MEMS moves and the mirror reflects, with a predictable result. Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004).
Regarding claim 26, the combination further discloses connecting multiple etched structures which form the scanning module before securing the mirror (Heaton depicts the otherwise complete MEMS device prior to mirror attachment in Figs. 103). 
Regarding claim 27, the combination further discloses 27.  The method according to claim 26, wherein each of the multiple etched structures comprises a base (Heaton, 102 – support), an interface element (140 – platform), and at least one support element which extends between the respective base and the respective interface elemen t(112, 114 – benders), wherein the connection of the multiple etched structures occurs on the bases and on the interface elements of the multiple etched structures (i.e., per this application’s claim 28, the etching may be by direct bonding [Bhaskaran, para. 35 bonded directly]). 
Regarding claim 28, the combination further discloses 28.  The method according to claim 26, wherein the connection of the multiple etched structures comprises at least one of the following techniques: gluing (in the alternative), anodic bonding (in the alternative), direct bonding (Bhaskaran, para. 35 bonded directly), eutectic bonding (in the alternative), thermocompression bonding (in the alternative), and adhesive bonding (in the alternative). 
Regarding claim 29, the combination further discloses 29.  The method according to claim 26, wherein the connection of the multiple etched structures occurs via spacers (Heaton, 116, 118 – spacers).  
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 6, the prior art does not teach or suggest “The scanning module according to claim 1” including the specific arrangement for “an additional base which is connected to the base and is not integrally formed therewith, an additional interface element, which is connected to the interface element, not integrally formed therewith and configured to secure the mirror surface, and at least one additional support element which is configured to be resilient, and extends between the additional base and the additional interface element.” as set forth in the claimed combination(s).
With respect to claims 7-8, these claims depend on claim 6 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200218063, US-20200110260, US-20200057298, US-20190361223, US-20190310465, US-20190271766, US-20180059408, US-20160178895, US-20130147004, US-20120127558, US-20120008185, US-20070115072, US-20070109560, US-20060250675, US-20060198006, US-20040246555, US-20030032215, US-20020195674, US-10401865, US-9869858, US-9721858, US-8853804, US-8472096, US-7133185, US-7009755, US-6956683, US-6647164, US-6498870, US-5742377, US-5280165.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872